                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5: 17-CV-592-BO


CODY GIBSON,                                  )
                       Plaintiff,             )
                                              )
V.                                            )                       ORDER
                                              )
HDT GLOBAL, et al.,                           )
                   Defendants.                )


       This cause comes before the Court on a motion to dismiss pursuant to Rule 25 of the

Federal Rules of Civil Procedure filed by defendants Airborne Systems North America, Inc.,

Airborne Systems North America of CA, Inc. , and Airborne Systems North America of NJ, Inc.

[DE 55]. A suggestion of plaintiffs death was filed on July 30, 2020, which was served on

plaintiffs mother and father as plaintiffs successors. See [DE 55 ,r 7].

       Subsequent to the death of a party being suggested on the record, if the claim is not

extinguished, a motion for substitution of the proper party must be made within ninety days of

service of the notification of death. Fed. R. Civ. P. 25(a)(l). Service of the suggestion of death on

the deceased party ' s representative or successor is required, and the ninety-day time period does

not begin until such service has been made. Fariss v. Lynchburg Foundry, 769 F.2d 958, 962 (4th

Cir. 1985); Williams v. Bd. of Educ. , Civil Action No. CBD-19-1733, 2020 U.S. Dist. LEXIS

103263, at *4 (D. Md. June 11 , 2020). If no motion to substitute party is made within the ninety-

day period, the claim must be dismissed. Fed. R. Civ. P. 25(a)(l); see also Martin v. Boyce, No.

1:01 CV 00004, 2004 WL 2713273 , at *1 (M.D.N.C. Nov. 24, 2004).

       More than ninety days has passed since the filing of the suggestion of death in July 2020

and no motion to substitute party has been filed. Plaintiffs claims are therefore properly




          Case 5:17-cv-00592-BO Document 56 Filed 12/07/20 Page 1 of 2
DISMISSED. The motion to dismiss [DE 55] is GRANTED and the clerk is directed to close the

case.




SO ORDERED, this   -b- day of December, 2020.

                                         T RRENCE W. BOYLE
                                         CHIEF UNITED STATES DISTRI




                                            2
         Case 5:17-cv-00592-BO Document 56 Filed 12/07/20 Page 2 of 2
